Case 8:19-mc-00699 Document 1-37 Filed 12/06/19 Page 1 of 2




                  Exhibit 32
                 Case 8:19-mc-00699 Document 1-37 Filed 12/06/19 Page 2 of 2

JUNE                                                 2013
                                                        .         2013                                                                                       JUNE
                                                                  WEEK 24
                                                                                                                                                                  13
                                                       WEEK 24

12   Wednesday                                          163-202   '64-201                                                                              Thursday




                                                                               ✓                   .
                                                                                                ј'



                                                                                   ✓       ~
                                                                                   г~
                                                                                                       л         Гт".Еsиг!   sIMPs'aN   —   .EPottTS




                        МАУ                    JUNE               JULY                         AUGU3T
                        М     613   20    27   М    3 10 17 24    М І     8   І5   22 29       М    5 12   19    26
                        T     714   21    28   T    4 11 18 25    Т 2     9   16   23 30       T    б ІЭ    20   17
                        Wi    8І5   21    29   W    5 І2 19 26    W 3    10   17   24 3І       W    7 14    2І    28
                        Т 2   9ІЬ    23   30   T    Ь 13 20 27    T 4    11   18   15          T 1 8 15    22    29
                        F 3 II 17   24    31   F    7142І28       F 5    І2   І9    26         F 2 9 '6    23    30
                        S 4 11 18   25         S I 8 15 22 29     S Ь    13   20   27          5 Э 10 17   24    31
                        S 5 12 19   26         S 2 9 іб 23 30     S 7    14   21   28          0 4 11 І8   25
